DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed 6/30/2022. Claims 1, 4-21, 23-36 are pending.
Claim Objections
Claim 30 is objected to because of the following informalities:  mistyped word.  
Regarding claim 30, “A first sidelink device” should be changed to “A second sidelink device” or “A system”. If not, the body of the claim would not be considered since the limitations are not performed by the claimed first sidelink device in the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 8, 11, 12, 16, 17, 21, 28, 29-34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abedini et al. (US Pub. No. 2019/0253867).

Regarding claims 1, 29, and 31, Abedini discloses a method an apparatus for wireless communication data first sidelink device , comprising:
a memory (figure 7; paragraph 140); and
at least one processor coupled to the memory (figure 7; paragraph 138) and configured to:
		transmitting a sidelink discovery probing message comprising at least a first identifier of the first sidelink device via multiple beams comprising a first beam (see figures 2 and 3: paragraphs 5, 99, 101, 110, 112-114: UE 115-a transmits a discovery preamble message with identifier via multiple beams 305s with first beam 305b);
monitoring for a probing response from a second sidelink device (figure 3 310b to 305b beam);
receiving the probing response on the first beam (paragraphs 89, 113, 114: paragraph 113: the beam used for discovery preamble transmission may be reciprocally spatially quasi-located with the beam used for query signal transmission), the probing response comprising information for at least one beam in the multiple beams (paragraphs 51, 91, and 92: paragraph 92: UE 115-a may transmit the discovery message using information resource and transmission beams indicated by the response signal 225); and
transmitting a sidelink discovery message on the at least one beam associated with the beam information (paragraphs 113 and 114: UE 115-a may broadcast the discovery message using the identified beam or using the same transmit beam used to transmit the discovery preamble).

Independent claims 21, 30, and 34 is rejected similarly as claims 1, 29, and 31 above. Abedini further teaches the sidelink discovery probing message further comprises a beam indication corresponding to at least one beam of multiple beams (paragraph 102) and monitor for a sidelink discovery message from the first sidelink device based on using the at least one beam associated with the beam indication (paragraph 92, 100, 102, 106, and 114: same beam) or a second beam of the multiple beams (paragraph 92: beams indicated by the response). 

Regarding claim 4, all limitations in claim 1 are disclosed above. Abedini further teaches discloses receiving the probing response; and determining a beam associated with a resource of the probing response, wherein the first sidelink device transmits the sidelink discovery message to the second sidelink device on the beam associated with the resource of the probing response (paragraph 92: UE 115-a may transmit the discovery message 220 using communication resources and transmission beams (plural) indicated by the response signal 225).
Regarding claims 7 and 8, all limitations in claim 1 are disclosed above. Abedini discloses the transmitting the sidelink discovery probing message further comprises: transmitting the sidelink discovery probing message via a Zadoff-Chu  or m-sequence (paragraph 18).
Regarding claim 11, all limitations in claim 1 are disclosed above. Abedini further teaches the transmitting the discovery probing message further comprises:
Broadcasting (paragraph 93) the sidelink discovery probing message.
Regarding claims 12 and 32, all limitations in claims 1 and 31 are disclosed above. Abedini further teaches at least one antenna coupled to at least one processor (figure 7 and paragraph 49); the first sidelink device corresponds to an announcing user equipment (UE), and the sidelink discovery message comprises a presence announcement message (figures 2 and 3; abstract, paragraphs 110, 112-114: UE 115-a node announces its presence to UE 115-b).
Regarding claims 16 and 33, all limitations in claims 1 and 31 are disclosed above. Abedini further teaches at least one antenna coupled to at least one processor (figure 7 and paragraph 49); the first sidelink device corresponds to a discoverer user equipment (UE) (see figures 2 and 3: UE 115-a discovers other UE 115-b) and the sidelink discovery message comprises a solicitation message (paragraphs 100, 110, 112-114: UE 115-a solicitates information for connection).
Regarding claims 17 and 28, all limitations in claims 16 and 21 are disclosed above. Abedini further teaches receiving the probing response from the second sidelink device on a beam from the multiple beams, wherein the first sidelink device transmits the solicitation message to the second sidelink device on the beam on which the probing response was received; and monitoring, on the beam on which the probing response was received, for a response message from the second sidelink device in response to the solicitation message from the second sidelink device (paragraph 109, 114 and especially 119: UE115-a receive the ACK using the same beam used to transmit the discovery message 220).
Regarding claim 36, all limitations in claim 34 are disclosed above. Abedini further teaches at least one antenna coupled to the at least one processor (paragraph 49), wherein the sidelink discovery message comprises a solicitation message from a discoverer sidelink device (paragraph 100), and wherein the at least one processor is further configured to: receive the solicitation message from the discoverer sidelink device; and transmit a response to the solicitation message (paragraphs 109 and 119: ACK message).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13, 23-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US Pub. No. 2019/0253867) in view of Abouelseoud et al. (US Pub. No. 2019/0141645).
Regarding claims 5 and 24, all limitations in claims 1 are disclosed above. Abedini further teaches probing response comprises id of the receiving device (paragraph 107). Abedini does not teach but Abouelseoud discloses receiving the probing response on at least one beam wherein the probing response comprises the first identifier for the first sidelink device, a second identifier of the second sidelink device, and information for the at least one beam (paragraphs 145, 146, and 180 in view of paragraphs 76-78: probe response message beam contains RA field for destination node, TA for transmitting node, and information about beam ID with best SNR or power).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Abedini receiving the probing response on at least one beam wherein the probing response comprises the first identifier for the first sidelink device, a second identifier of the second sidelink device, and information for the at least one beam.
The motivation would have been for the best beam based on a certain criterion (power, SNR).
Regarding claims 6 and 25, all limitations in claims 5 and 24 are disclosed above. Abedini further discloses the first sidelink device receives the probing response on a single beam, the probing response including information for a plurality of beams ((paragraph 92: UE 115-a may transmit the discovery message 220 using communication resources and transmission beams (plural) indicated by the response signal 225).
Regarding claims 13 and 27, all limitations in claims 12 and 21 are disclosed above. Abedini further teaches receiving the probing response from the second sidelink device on a beam from the multiple beams, wherein the first sidelink device transmits the presence announcement message to the second sidelink device on the beam on which the probing response was received (figures 2 and 3: paragraphs 92; 110, 112-114. Paragraph 92: UE 115-a may transmit the discovery message 220 using communication resources and transmission beams (plural) indicated by the response signal 225).
Abedini does not teach but Abouelseoud discloses monitoring for a connection request from the second sidelink device on the beam on which the probing response was received (paragraph 157: after authentication, the new node monitors for a route/connection request from the second device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Abedini monitoring for a connection request from the second sidelink device on the beam on which the probing response was received.
The motivation would have been for post discovery procedure.
Regarding claim 23, all limitations in claim 21 are disclosed above. Abedini does not teach but Abouelseoud discloses using the beam to monitor for the sidelink discovery message from the first sidelink device based on a mapping (paragraphs 145-146: mapping between new node and its best beam).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Abedini using the beam to monitor for the sidelink discovery message from the first sidelink device based on a mapping.
The motivation would have been to identify node based on its beam.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US Pub. No. 2019/0253867) in view of Zhang et al. (US Pub. No. 2021/0168574).
Regarding claim 9, all limitations in claim 1 are disclosed above. Abedini does not teach but Zhang discloses transmitting the sidelink discovery probing message in sidelink control information (SCI) (paragraph 282: discovery message in SCI of PSCCH channel).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Abedini transmitting the sidelink discovery probing message in sidelink control information (SCI).
The motivation would have been for the discoverees to receive the discovery message and to respond accordingly.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US Pub. No. 2019/0253867) in view of Fujishiro et al. (US Pub. No. 2017/0295248).
Regarding claims 10, all limitations in claim 1 are disclosed above. Abedini does not teach but Fujishiro discloses unicasting the sidelink discovery probing message (paragraph 56).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Abedini unicasting the sidelink discovery probing message.
The motivation would have been for discovery procedure.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Abedini et al. (US Pub. No. 2019/0253867) in view of Abedini et al. (US Pub. No. 2021/0354701), hereinafter Abedini 2.
Regarding claims 14, all limitations in claim 12 are disclosed above. Abedini does not teach but Abedini 2 discloses periodically transmitting the discovery probing message (paragraph 232).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Abedini periodically transmitting the discovery probing message.
The motivation would have been for sidelink discovery.

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Abedini et al. (US Pub. No. 2019/0253867) in view of Lee et al. (US Pub. No. 2020/0059392).
Regarding claim 15, all limitations in claim 12 are disclosed above. Abedini does not teach but Lee teaches performing a radio resource management (RRM) procedure that includes transmission of the sidelink discovery probing message (paragraphs 88 and 89: UE selects resource for Prose direct communication).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Abedini performing a radio resource management (RRM) procedure that includes transmission of the sidelink discovery probing message.
The motivation would have been for contention access.
Regarding claim 18, all limitations in claim 16 are disclosed above. Abedini does not teach but Lee  teaches  determining an occurrence of an aperiodic trigger for the sidelink discovery probing message, wherein the first sidelink device transmits the discovery probing message in response to the trigger (paragraphs 58 and 118-123: trigger is when ProSe enabled UE is in the proximity of a specific group communication system enablers (GCSE)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Abedini determining an occurrence of an aperiodic trigger for the sidelink discovery probing message, wherein the first sidelink device transmits the discovery probing message in response to the trigger.
The motivation would have been for wireless communication establishment.
Claims 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US Pub. No. 2019/0253867) in view of Liu et al. (US Pub. No. 2017/0347255).
Regarding claims 20 and 26, all limitations in claims 1 and 21 are disclosed above. Abedini does not teach but Liu discloses receiving the probing response from the second sidelink device, the probing response indicating a duration of time during which the second sidelink device is available, wherein the first sidelink device transmits the sidelink discovery message to the second sidelink device during the duration of time (paragraph 70).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Abedini receiving the probing response from the second sidelink device, the probing response indicating a duration of time during which the second sidelink device is available, wherein the first sidelink device transmits the sidelink discovery message to the second sidelink device during the duration of time.
The motivation would have been to transmit further information to the responding node.

Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US Pub. No. 2019/0253867) in view of Ali et al. (Us Pub. No. 2021/0212138).
Regarding claims 35, all limitations in claims 1 and 21 are disclosed above. Abedini further teaches at least one antenna coupled to the at least one processor (paragraph 49), wherein the sidelink discovery message comprises a presence announcement message from an announcing sidelink device (figures 2 and 3: paragraphs 92, 110, 112-114). Abedini does not teach but Ali discloses wherein the at least one processor is further configured to: receive the presence announcement message from the announcing sidelink device; and transmit a connection request to the announcing sidelink device (paragraphs 16-20).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Abedini receive the presence announcement message from the announcing sidelink device; and transmit a connection request to the announcing sidelink device.
The motivation would have been for gaining service.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
In the Remark, regarding independent claims 1, 21, 29, 30, 31, and 34, the Applicant argues that Lee reference does not teach the newly added limitations. The Examiner notes that a newly discovered reference, Abedini, teaches the above claimed limitations. Thus, the argument is moot.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 19’s element of aperiodic trigger for sidelink discovery probing message based on beam refinement procedure is not known in the art or if they are disclosed is not obvious to one with ordinary skill in the art to combine with the main art reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466